UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-00121 Name of Registrant: Vanguard Wellington Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: November 30 Date of reporting period: December 1, 2012  November 30, 2013 Item 1: Reports to Shareholders Annual Report | November 30, 2013 Vanguard Wellington  Fund Vanguard’s Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguard’s research and experience, can put you on the right path. Goals. Create clear, appropriate investment goals. Balance . Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline . Maintain perspective and long-term discipline. A single theme unites these principles: Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 7 Fund Profile. 11 Performance Summary. 13 Financial Statements. 15 Your Fund’s After-Tax Returns. 36 About Your Fund’s Expenses. 37 Trustees Approve Advisory Arrangement. 39 Glossary. 40 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: The ship's wheel represents leadership and guidance, essential qualities in navigating difficult seas. This one is a replica based on an 18th-century British vessel. The HMS Vanguard, another ship of that era, served as the flagship for Admiral Horatio Nelson when he defeated a French fleet at the Battle of the Nile. Your Fund’s Total Returns Fiscal Year Ended November 30, 2013 Total Returns Vanguard Wellington Fund Investor Shares 18.85% Admiral™ Shares 18.91 Wellington Composite Index 18.16 Mixed-Asset Target Allocation Growth Funds Average 18.56 For a benchmark description, see the Glossary. Mixed-Asset Target Allocation Growth Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Your Fund’s Performance at a Glance November 30, 2012, Through November 30, 2013 Distributions Per Share Starting Ending Share Share Income Capital Price Price Dividends Gains Vanguard Wellington Fund Investor Shares $34.29 $39.17 $0.958 $0.441 Admiral Shares 59.24 67.65 1.703 0.762 1 Chairman’s Letter Dear Shareholder, For the fiscal year ended November 30, 2013, Vanguard Wellington Fund returned almost 19%. The fund’s returns were slightly ahead of the return of its benchmark, the Wellington Composite Index, as well as the average return of peer funds. Buoyed by the stock market’s robust performance, the equity portion of your fund posted gains in all ten market sectors for the period. Stocks in the financial, health care, and industrial sectors added most to returns. The fund’s fixed income portfolio, on the other hand, finished the period in negative territory. When I wrote to you a year ago, I noted that we were anticipating a more challenging environment for bond investors, and that’s certainly what we’ve encountered in recent months. On November 30, the fund’s 30-day SEC yield was 2.23% for Investor Shares and 2.31% for Admiral Shares, compared with 2.33% for Investor Shares and 2.41% for Admiral Shares a year earlier. Despite some jolts, U.S. stocks notched an impressive 12-month gain U.S. stocks powered to a return of about 32% for the 12 months ended November 30, despite encountering a few bumps along the way. 2 Uncertainty surrounding Federal Reserve policy contributed to market declines in June and August. But stocks bounced back in September when, to the surprise of some investors, the Fed announced it had no immediate plans to scale back its stimulative bond-buying program. (In mid-December, the Fed ended several months of speculation by announcing that it would begin scaling back bond purchases in January 2014.) Corporate profit growth, though not robust, was generally solid during the fiscal year. International stocks returned about 18% in aggregate. While the developed markets of Europe and the Pacific region performed well for the period, gains were modest for emerging-market stocks. Bond prices fell as yields rose over the period’s second half Bonds, which held onto slight gains through the first five months of the fiscal year, retreated in May. For the full period, the broad U.S. taxable bond market returned –1.61%. The yield of the 10-year Treasury note closed at 2.74%, up from 1.61% at the end of November 2012. (Bond yields and prices move in opposite directions.) Municipal bonds returned –3.51%. International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned –2.93%. Returns of money market funds and savings accounts continued to be restrained by the Fed’s 0%–0.25% target for short-term interest rates. Market Barometer Average Annual Total Returns Periods Ended November 30, 2013 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 30.96% 17.78% 18.33% Russell 2000 Index (Small-caps) 40.99 17.89 20.97 Russell 3000 Index (Broad U.S. market) 31.71 17.78 18.54 MSCI All Country World Index ex USA (International) 18.24 7.50 13.87 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) -1.61% 3.09% 5.33% Barclays Municipal Bond Index (Broad tax-exempt market) -3.51 4.23 6.26 Citigroup Three-Month U.S. Treasury Bill Index 0.05 0.07 0.10 CPI Consumer Price Index 1.24% 2.13% 1.87% 3 The bond market’s downturn, coupled with the upswing in stocks, provides an occasion for investors to review their portfolio’s asset allocation. In a powerful stock market rally, a portfolio’s mix of stocks and bonds can drift away from its target allocation, as Fran Kinniry, a principal in our Investment Strategy Group, recently reminded clients in an article on our website. “Buying stocks now may actually run counter to what many prudent investors should be doing,” he noted. “If you have an equity-heavy portfolio, you will most likely need to direct new cash flows to bond mutual funds, or sell stock mutual funds to maintain your target asset allocation.” Diverging stock and bond results highlight the wisdom of balance At Vanguard, we believe strongly in the benefits of balance and diversification. The Wellington Fund—which began operations in 1929, making it the nation’s oldest balanced fund— epitomizes these investment virtues. The fund is broadly diversified, with about 100 stocks and more than 600 bonds across all market sectors. In strong markets, like the one we’ve experienced in recent months, the equity portion of the fund can offer investors the opportunity for long-term growth. When stock prices fall, the fund’s bond portfolio can help provide a cushion. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Wellington Fund 0.25% 0.17% 1.02% The fund expense ratios shown are from the prospectus dated March 27, 2013, and represent estimated costs for the current fiscal year. For the fiscal year ended November 30, 2013, the fund’s expense ratios were 0.26% for Investor Shares and 0.18% for Admiral Shares. The peer-group expense ratiois derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end 2012. Peer group: Mixed-Asset Target Allocation Growth Funds. 4 For the latest 12-month period, the fund’s stock portfolio returned about 31%, a hair above the return of its equity benchmark, the S&P 500 Index, which returned just over 30%. As I mentioned, financial, health care, and industrial stocks were key contributors to the fund’s performance. Together, these three sectors added more than 18 percentage points to the portfolio’s total return. The advisor’s choices in financials and technology helped the fund most compared with the benchmark. Within financials, the advisor’s selections among insurance companies gave the fund an edge over the index, while in technology, less exposure to poorer performing computer hardware companies provided a comparative boost. The bond market, as I mentioned, was unsettled during the period by what were perceived as mixed signals from the Fed about when it might start scaling back its bond-buying program. In this environment, the fund’s fixed income holdings returned –1.59%, slightly better than the benchmark, the Barclays U.S. Credit A or Better Bond Index, which returned –1.83%. At the beginning of the fiscal period, the fund’s advisor shortened the portfolio’s average duration, a measure of its sensitivity to changes in interest rates, which gave it a slight boost relative to the index. For more on the fund’s positioning during the fiscal year, please see the Advisor’s Report that follows this letter. Total Returns Ten Years Ended November 30, 2013 Average Annual Return Wellington Fund Investor Shares 8.46% Wellington Composite Index 6.96 Mixed-Asset Target Allocation Growth Funds Average 6.03 For a benchmark description, see the Glossary. Mixed-Asset Target Allocation Growth Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 5 Your fund has delivered excellent long-term results For the decade ended November 30, Vanguard Wellington Fund posted an average annual return of 8.46%, higher than that of both its index (6.96%) and its peer group (6.03%), as well as the broad U.S. stock market (8.09%). This performance is especially impressive when you consider the extreme volatility that the fund had to contend with during the ten-year period, which included the worst global recession since the Great Depression. The fund’s admirable track record is a credit to the experience and talent of its advisor, Wellington Management Company, llp , which has managed the fund since its inception. The power of compounding can put time on your side The purpose of my annual letter to you is, of course, to report on how your fund fared over the past year. But while it’s important to be aware of how your fund is doing in the latest market environment, short-term performance isn’t what matters most. The focus on the preceding 12 months shouldn’t distract investors from the long-term commitment they need to help themselves be successful. To be sure, there are many aspects of investing success that you can’t influence, overall market performance being the obvious example. But you can control how long you invest, and that’s important because it allows you to harness the power of compounding—the snowball effect that occurs when your earnings generate even more earnings. As Benjamin Franklin said, “Money makes money.” A simple example illustrates the benefits of compounding that can potentially result from investing and then reinvesting your money over the long haul, putting time on your side. Suppose that you were able to put away $10,000 and earn 6% a year (keep in mind that this is hypothetical, and that actual returns would likely be different and a lot less predictable). If you keep reinvesting the earnings (again, assuming a hypothetical return of 6% each year), after 10 years your investment will have grown to just under $18,000. But if you were able to invest that $10,000 for 30 years, your investment would grow to more than $57,000. Compounding can make a real difference in your account balance over time, particularly when combined with Vanguard’s low expense ratios—which allow you to keep more of the return on your investment. As always, thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer December 19, 2013 6 Advisor’s Report Vanguard Wellington Fund returned nearly 19% for the 12 months ended November 30, 2013. The fund outperformed the peer group of mixed-asset target allocation growth funds and finished slightly ahead of the Wellington Composite Index, which is weighted 65% in large-capitalization stocks and 35% in high-quality (as determined by independent credit-rating agencies) corporate bonds. The fund’s equity and fixed income portfolios both contributed to the outperformance as each finished ahead of its benchmark component. Investment environment Stocks rose sharply during the course of the fund’s fiscal year. The S&P 500 Index, the benchmark for the stock portion of the fund, returned just over 30%. Favorable global liquidity dynamics and accommodative monetary policy from central banks boosted shares in the United States and throughout many developed markets in other parts of the world. Emerging-market equity returns were more muted. The bond market declined during the period. Low yields did not generate enough income to offset the declines in most fixed income security prices. The benchmark for the bond portion of the fund, the Barclays U.S. Credit A or Better Bond Index, returned –1.83%, largely because of rising interest rates. Our successes The equity portion of the fund outper- formed the S&P 500 Index through a favorable combination of both security selection and sector allocation. The fund benefited from greater-than-market exposure to health care, one of the strongest equity sectors during the period (although individual stock selection in the sector detracted from relative performance). The fund’s underweight allocation to information technology, a sector that lagged during the period, also boosted relative returns. Stock selection was strongest in financials; our positions in Prudential Financial, JPMorgan Chase, and Wells Fargo were among the key relative contributors in that sector. Our less-than-market-weight allocation to Apple was the top relative contributor to the fund’s performance. Other individual stock positions that helped performance included Cardinal Health, AT&T, FedEx, Microsoft, Comcast, and Pfizer. Wells Fargo shares rose on better-than-expected earnings and the market’s positive outlook for bank results in an environment of rising interest rates. The shares trade at an attractive normalized earnings multiple and should benefit from an improving economy, market share gains, and cost savings. Wells Fargo was our largest absolute contributor during the period; it was the fund’s largest equity position at the close of the period. 7 We believe that Prudential Financial, an insurance services firm, has an attractive mix across both its individual life segment and its asset management business, which benefited from strong inflows. The stock rallied on strong and improved quality of earnings, driven by rising stock markets and higher long-term interest rates. We continue to like this holding; management appears to have made it a priority to increase the dividend, which we expect to be underpinned by both growing earnings and an increasing payout ratio. Cardinal Health is a global pharmaceutical distributor. The stock has rebounded since the company lost its Walgreens business to AmerisourceBergen in mid-March. Investors bid up shares after the firm posted a 25% year-over-year quarterly profit jump and hiked its earnings forecast for next year. The company’s renewal of its CVS Caremark distribution contract reduced investor fear that increasing industry competition would lead to pricing pressure. We expect that Cardinal will benefit over the longer term from the implementation of the Affordable Care Act, which should lead to expanded insurance coverage and increased demand for pharmaceuticals. Shortly after the close of the period, Cardinal and CVS announced a joint venture that will become the largest purchaser of generic drugs. We expect the deal to be beneficial to shareholders of both firms. In the fixed income portion of the fund, our shorter duration bias helped relative returns as interest rates rose. Security selection among industrial issuers was strong, particularly communications and technology bonds; we participated in the $49 billion record bond issuance by Verizon, which performed very well afterward. We remain underweighted in AT&T bonds. Security selection within certain noncorporate credit sectors—including supranational, local agency, and local authority bonds—also aided relative performance. This poorly defined group includes our long-duration taxable municipal bonds, which performed well as fiscal conditions improved for many states with the slowly improving economy. Our underweight allocation to corporate bonds also contributed to relative returns. Our shortfalls While the fixed income portion of the fund did its job in outpacing its reference benchmark, the fund’s bonds delivered a modestly negative return in absolute terms, as bond prices and interest rates move inversely. In the equity portfolio, stock selection within the energy sector and, as mentioned earlier, health care, detracted from relative performance. Individual detractors in the equity portfolio included Goldcorp, IBM, and Exelon. 8 Goldcorp, a senior gold producer with assets in North, Central, and South America, saw its shares plummet along with the sudden and steep drop in gold commodity prices. Fundamentals surprised us on the downside. IBM, the global technology and business services provider, saw its shares decline modestly. Slowing global growth, combined with sluggish hardware sales, led to a disappointing performance during the period. We continue to view IBM as an attractive investment over the longer term and maintain a position. We believe the company has the ability to increase earnings in the high-single-digit range and view the valuation as attractive. Equity portfolio changes We established a number of new equity positions in the fund over the course of the year, including Verizon, EMC, Boeing, and Apple. Verizon provides communications, information, and entertainment products and services to consumers, businesses, and government agencies worldwide. The company is well positioned competitively in the U.S. market, with the best brand strength, highest consumer loyalty, and broadest deployment of LTE wireless services. We expect that Verizon’s purchase of Vodafone’s stake in Verizon Wireless will accelerate earnings growth over the next few years. We eliminated positions in AT&T, Air Products & Chemicals, General Mills, and Baker Hughes. We exited our position in AT&T, which represented our largest sale during the period, to establish the new position in Verizon, as we believe that Verizon is better positioned for future growth. The fund’s positioning We continue to look for moderate growth in the global economy. We are encouraged by the recent data out of Europe, which suggest that perhaps the continent’s economy has stabilized. The United States continues to improve, albeit at moderate growth rates. Continued momentum in housing and auto sales and sustained growth in the oil shale industry should benefit the economy. It is worth noting that we do not see as much upside in the equity market today as we did a couple of years ago. From a sector perspective, the fund’s equity positioning remains fairly similar to this time last year. We continue to have an overweight position in financials, particularly large-cap U.S. banks. The strengthening housing market should provide a boost for the group, and rising interest rates should prove beneficial for longer-term profitability. We have also increased our exposure to insurance companies as many of them should also benefit from rising rates. We are focusing on high-quality financial institutions with solid balance sheets, strong management teams, and attractive valuations. 9 We also have a meaningfully overweight position in health care, where we are targeting stocks that offer stable cash flows and high yields, and trade at attractive valuations. We favor large-cap pharmaceutical stocks. We believe many of these companies have solid pipelines that are underappreciated by investors. The portfolio remains underweighted in information technology, consumer discretionary, and consumer staples stocks. Many consumer staples stocks are at historically high valuations compared to where they typically trade, and we are having a difficult time finding value. Our underweight allocation to Apple narrowed during the period as we bought more shares subsequent to initiating a small position. We continue to search diligently for attractively valued companies with strong operating characteristics. We are particularly interested in stocks where business fundamentals are poised to improve. As always, an above-average dividend is central to our stock selection process. Our discipline is focused on identifying industries with favorable supply-and-demand dynamics and, ultimately, the best stocks within those industries. We are positioned in companies that should benefit from global growth over time, though we remain cautious about the near term. Bond prices may decline further, depending on how investors react to the Fed’s decision to begin tapering its extraordinary purchases of Treasuries and agency mortgage-backed securities, starting in January. We closed the period with a shorter-than-benchmark duration posture to mitigate bond principal losses that would be likely to result in a rising-rate environment. Edward P. Bousa, CFA, Senior Vice President and Equity Portfolio Manager John C. Keogh, Senior Vice President and Fixed Income Portfolio Manager Wellington Management Company, llp December 19, 2013 10 Wellington Fund Fund Profile As of November 30, 2013 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VWELX VWENX Expense Ratio 1 0.25% 0.17% 30-Day SEC Yield 2.23% 2.31% Equity and Portfolio Characteristics DJ U.S. Total Market S&P 500 FA Fund Index Index Number of Stocks 102 500 3,595 Median Market Cap $80.0B $67.5B $43.9B Price/Earnings Ratio 17.2x 18.6x 20.1x Price/Book Ratio 2.2x 2.6x 2.6x Return on Equity 17.1% 17.9% 16.5% Earnings Growth Rate 9.9% 10.9% 11.1% Dividend Yield 2.5% 2.0% 1.8% Foreign Holdings 9.2% 0.0% 0.0% Turnover Rate 35% — — Short-Term Reserves 1.0% — — Fixed Income Characteristics Barclays Barclays Credit A Aggregate or Better Bond Fund Index Index Number of Bonds 677 2,937 8,625 Yield to Maturity (before expenses) 2.7% 2.6% 2.3% Average Coupon 4.1% 3.9% 3.3% Average Duration 5.8 years 6.3 years 5.6 years Average Effective Maturity 8.5 years 9.1 years 7.5 years Total Fund Volatility Measures DJ U.S. Wellington Total Composite Market Index FA Index R-Squared 0.98 0.96 Beta 0.99 0.62 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Stocks (% of equity portfolio) Wells Fargo & Co. Diversified Banks 3.3% Merck & Co. Inc. Pharmaceuticals 2.6 JPMorgan Chase & Co. Diversified Financial Services 2.6 Exxon Mobil Corp. Integrated Oil & Gas 2.5 Microsoft Corp. Systems Software 2.5 Verizon Communications Integrated Inc. Telecommunication Services 2.3 Comcast Corp. Cable & Satellite 2.2 Chevron Corp. Integrated Oil & Gas 2.0 Johnson & Johnson Pharmaceuticals 1.9 ACE Ltd. Integrated Oil & Gas 1.9 Top Ten 23.8% Top Ten as % of Total Net Assets 15.8% The holdings listed exclude any temporary cash investments and equity index products. Fund Asset Allocation 1 The expense ratios shown are from the prospectus dated March 27, 2013, and represent estimated costs for the current fiscal year. For the fiscal year ended November 30, 2013, the expense ratios were 0.26% for Investor Shares and 0.18% for Admiral Shares. 11 Wellington Fund Sector Diversification (% of equity exposure) DJ U.S. Total S&P 500 Market Fund Index FA Index Consumer Discretionary 8.4% 12.6% 13.4% Consumer Staples 8.2 10.1 8.7 Energy 10.8 10.3 9.4 Financials 20.7 16.3 17.4 Health Care 17.6 13.2 12.8 Industrials 14.2 10.8 11.6 Information Technology 13.0 17.9 17.8 Materials 1.6 3.4 3.8 Telecommunication Services 2.3 2.4 2.1 Utilities 3.2 3.0 3.0 Sector Diversification (% of fixed income portfolio) Asset-Backed 2.5% Commercial Mortgage-Backed 0.6 Finance 27.2 Foreign 2.4 Government Mortgage-Backed 8.5 Industrial 35.9 Treasury/Agency 12.2 Utilities 6.1 Other 4.6 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are generally not backed by the full faith and credit of the U.S. government. Distribution by Credit Quality (% of fixed income portfolio) U.S. Government 21.0% Aaa 4.6 Aa 14.1 A 42.2 Baa 18.1 For information about these ratings, see the Glossary entry for Credit Quality. Equity Investment Focus Fixed Income Investment Focus 12 Wellington Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: November 30, 2003, Through November 30, 2013 Initial Investment of $10,000 Average Annual Total Returns Periods Ended November 30, 2013 Final Value One Five Ten of a $10,000 Year Years Years Investment Wellington Fund Investor Shares 18.85% 14.19% 8.46% $22,520 ••••• Wellington Composite Index 18.16 14.42 6.96 19,603 – Mixed-Asset Target Allocation Growth Funds Average 18.56 13.49 6.03 17,963 - Barclays U.S. Aggregate Bond Index -1.61 5.33 4.71 15,847 Dow Jones U.S. Total Stock Market Float Adjusted Index 31.64 18.65 8.29 22,175 For a benchmark description, see the Glossary. Mixed-Asset Target Allocation Growth Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Final Value One Five Ten of a $50,000 Year Years Years Investment Wellington Fund Admiral Shares 18.91% 14.28% 8.57% $113,762 Wellington Composite Index 18.16 14.42 6.96 98,017 Barclays U.S. Aggregate Bond Index -1.61 5.33 4.71 79,237 Dow Jones U.S. Total Stock Market Float Adjusted Index 31.64 18.65 8.29 110,874 See Financial Highlights for dividend and capital gains information. 13 Wellington Fund Fiscal-Year Total Returns (%): November 30, 2003, Through November 30, 2013 Average Annual Total Returns: Periods Ended September 30, 2013 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Income Capital Total Investor Shares 7/1/1929 13.65% 9.77% 3.26% 5.16% 8.42% Admiral Shares 5/14/2001 13.73 9.87 3.38 5.16 8.54 14 Wellington Fund Financial Statements Statement of Net Assets—Investments Summary As of November 30, 2013 This Statement summarizes the fund’s holdings by asset type. Details are reported for each of the fund’s 50 largest individual holdings and for investments that, in total for any issuer, represent more than 1% of the fund’s net assets. The total value of smaller holdings is reported as a single amount within each category. The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the complete listing of the fund’s holdings is available electronically on vanguard.com and on the Securities and Exchange Commission’s website (sec.gov), or you can have it mailed to you without charge by calling 8 00-662- . For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Percentage Value of Net Shares ($000) Assets Common Stocks Consumer Discretionary Comcast Corp. Class A 23,059,160 1,1 4 1.5% Time Warner Inc. 11,666,
